[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The foregoing Motion having come before the Court, and the Court being fully advised in the premises, IT IS HEREBYORDERED: GRANTED.
Judgment is hereby entered in favor of the plaintiff and against the defendants, Joshua Massih and Claudia De Massih, jointly and severally, in the sum of $4,751.45, together with costs in the sum of $247.80, for a total judgment of $4,999.25
IT IS FURTHER ORDERED that the defendants make payments on the judgment in the amount of $25.00 per week commencing on the 1st
day of March, 2000, and continuing each week thereafter until the judgment is paid in full. CT Page 2242
Dated this 16th day of February, 2000
BY THE COURT:
Kremski, J.T.R.